                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LEE KNOWLIN,

                    Petitioner,
                                                  Case No. 19-cv-261-pp
      v.

LIZZIE TEGELS,1

                    Respondent.


 ORDER GRANTING RESPONDENT’S MOTION TO DISMISS PETITION FOR
   WRIT OF HABEAS CORPUS (DKT. NO. 33), DENYING PETITIONER’S
MOTION FOR RECONSIDERATION OF HABEAS CORPUS ORDER (DKT. NO.
  26), DENYING PETITIONER’S NOTICE OF MOTION AND EMERGENCY
    MOTION FOR TEMPORARY RESTRAINING ORDER/PRELIMINARY
INJUNCTION (DKT. NO. 37), DENYING PETITIONER’S NOTICE OF MOTION
  AND MOTION FOR BAIL PENDING RESOLUTION OF HABEAS CORPUS
 PROCEEDINGS (DKT. NO. 38), DENYING PETITIONER’S SUPPLEMENTAL
         EMERGENCY MOTION FOR TEMPORARY RESTRAINING
     ORDER/PRELIMINARY INJUNCTION (DKT. NO. 45), GRANTING
PETITIONER’S MOTION TO EXPEDITE NON-DISPOSITIVE MOTIONS (DKT.
NO. 51), DISMISSING CASE AND DECLINING TO ISSUE A CERTIFICATE OF
                          APPEALABILITY


      On February 19, 2019, the petitioner, representing himself, filed a

petition for writ of habeas corpus under 28 U.S.C. §2254, challenging his

parole revocation. Dkt. No. 1. The court will grant the motion to dismiss

because the petitioner procedurally defaulted his claims. He failed to fairly




1 Under Rule 2 of the Rules Governing Habeas Cases, “[i]f the petitioner is
currently in custody under a state-court judgment, the petition must name as
respondent the state officer who has custody.” In February 2020, the petitioner
was transferred to Jackson Correctional Institution; this order reflects Warden
Lizzie Tegels as the respondent. Dkt. No. 41.
                                        1

           Case 2:19-cv-00261-PP Filed 07/07/20 Page 1 of 43 Document 52
present the claims to the Wisconsin appellate courts, and the Racine County

Circuit Court relied on an adequate and independent state-law ground in

denying relief.

I.       Background

         A.    State Case

         In June of 2000, a Racine County jury convicted the petitioner of armed

burglary and carrying a concealed weapon. Dkt. No. 34-1; see also State v.

Knowlin, Racine County Circuit Court, Case No. 99CF000617 (available at

https://wcca.wicourts.gov). Six months later, the court sentenced the

petitioner to twenty years for the armed burglary count and one year for the

concealed weapon count, consecutive to the armed burglary count. Dkt. No.

34-1. In April of 2017, the state released the petitioner on parole. Dkt. No. 21-1

at 73.

         B.    Revocation

         In November 2018, the Department of Corrections recommended

revocation of the petitioner’s parole based on several allegations of parole

violations. Id. at 19-26. The DOC agent alleged that between October of 2017

and October of 2018, the petitioner (1) “legally change[d] his name . . . and

failed to report [the] change to his agent;” (2) “fail[ed] to inform his agent of a

change in employment;” (3) “force[d] Cindy Elmore to perform oral sex on him;”

(4) “grab[bed] Cindy Elmore by the hair and pull[ed] her out of a vehicle;” (5)

“fail[ed] to report to his agent;” (6) “refus[ed] to submit to a urinalysis at the

Brown County Jail;” (7) “arrang[ed] for Michelle Stuckart to have sex with

                                          2

          Case 2:19-cv-00261-PP Filed 07/07/20 Page 2 of 43 Document 52
people in exchange for money;” and (8) “[took] money earned by Michelle

Stuckart by having sex with people in exchange for money.” Id. at 19. In

response to these allegations, the petitioner appeared with counsel on

December 6, 2018 for a parole revocation hearing before an administrative law

judge for the Wisconsin Division of Hearings and Appeals. Id. at 72.

      On December 21, 2018, the ALJ issued a decision revoking the

petitioner’s parole. Id. at 78. The ALJ, agreeing with the DOC, found that the

petitioner had committed the conduct alleged except for Allegation 6. Id. at 73-

76. The DOC had recommended “a little over [two] years re-confinement time,”

which the ALJ found “inadequate for these violations.” Id. at 77. The ALJ found

that “[a]nything less than the maximum would unduly depreciate the

seriousness of the violations,” and ordered the petitioner “re-confined for all the

time he ha[d] remaining”—three years, eight months and six days. Id. at 73,

77.

      Under Wis. Admin. Code §HA 2.05(8)(A), the petitioner had ten days to

appeal the ALJ’s decision to the administrator of the DHA. On January 9,

2019, the petitioner, through counsel, appealed the decision of the ALJ to DHA

Administrator Brian Hayes. Id. at 79. The petitioner argued that (1) he “took

responsibility for his actions and admitted Violation [Five];” (2) the DOC “ha[d]

not met its burden of proof regarding the remaining alleged Violations;” (3) “[the

petitioner’s] right to confront the witnesses against him ha[d] been violated and

good cause for not allowing confrontation ha[d] not been shown;” and (4) “the

decision to revoke based upon the need to protect the public from further

                                        3

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 3 of 43 Document 52
criminal activity, his behavior while on supervision, the need to provide

treatment in a confined setting, and the alleged seriousness of the violations

[was] not supported by the evidence.” Id. at 80. On February 8, 2019, the

Administrator affirmed the ALJ’s decision. Id. at 87-88.

      C.     Federal Habeas Background

      About a week after the Administrator affirmed the ALJ’s decision to

revoke the petitioner’s parole, the petitioner filed a petition for writ of habeas

corpus in the Eastern District of Wisconsin. Dkt. No. 1. The petitioner alleged

that (1) he was denied his Sixth Amendment and due process rights because he

was not allowed to confront Cindy Elmore on her testimonial statements at the

revocation hearing; (2) he was denied his due process rights because the DOC

failed to meet its burden of proof regarding all alleged parole violations; (3) he

was denied his Confrontation Clause rights when Michelle Stuckart refused to

answer defense counsel’s questions at his revocation hearing; and (4) the rule

of supervision he was alleged to have violated—the violation that formed the

basis for his revocation—was vague and overbroad. Id. at ¶15.

      Along with the petition, the petitioner filed a document entitled

“Petitioner’s Notice of Motion and Motion to Grant Relief Despite His Failure to

Have Pursued a State Remedy Not Available to Him.” Dkt. No. 2. The petitioner

explained that “there are no available state judicial remedies available for [him]

to challenge revocation of his parole.” Dkt. No. 2 at 1. As this court’s

September 20, 2019 order described the motion:

      [The petitioner] stated that in Wisconsin, the proper way to challenge
      a probation revocation is through a writ of certiorari. He wrote that
                                         4

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 4 of 43 Document 52
      he was indigent, could not afford the filing fee for a writ of certiorari
      and could not get the filing fee waived because under Wis. Stat.
      §801.02(7)([d]), a state circuit court cannot waive a filing fee if the
      petitioner previously has had three or more actions dismissed for
      reasons listed in Wis. Stat. §802.05(3)(b) 1-4. The petitioner
      admitted that he has had three or more claims dismissed for reasons
      listed under Wis. Stat. §802.05(3)(b)1-4. He predicted that if he tried
      to file for a writ of certiorari in state court, he would not be allowed
      to proceed because of his indigency and his history of litigation.

      The petitioner asked the court to find that he had properly
      exhausted his claim. In this motion, he stated that his habeas
      petition asserted that he was actually innocent of his parole
      violations.

Dkt. No. 24 at 4-5 (internal citation omitted).

      At the end of February 2019, Magistrate Judge William Duffin granted

the petitioner’s motion for leave to proceed without prepaying the filing fee,

denied the petitioner’s motions for bail and for a stay of his revocation order

and recommended that this court dismiss the petition because the petitioner

had admitted that he had not exhausted his state court remedies. Dkt. Nos. 9,

10. Judge Duffin noted the petitioner’s contention that he “[could not] pay the

required costs and fees and the state court [would] not waive these expenses

because at least three of his prior lawsuits were dismissed as frivolous.” Id. at

2. While Judge Duffin found it “uncertain whether the state court [would]

permit [the petitioner] to seek review of the revocation . . . without paying the

associated costs and fees,” he concluded that “[the petitioner] must seek

redress in the state courts before turning to federal court.” Id. On March 7,

2019, the petitioner timely objected to Judge Duffin’s recommendation. Dkt.

No. 13.



                                         5

          Case 2:19-cv-00261-PP Filed 07/07/20 Page 5 of 43 Document 52
      In the months following his objection, the petitioner continued to file

documents. He filed (1) a supplemental objection, dkt. no. 15; (2) a motion to

expedite court decision on his objection, dkt. no. 16; (3) a supplement, dkt. no.

17; (4) a brief in support of his motion for stay of revocation order and warrant,

dkt. no. 18; (5) a second supplemental objection, dkt. no. 19; (6) an amended

motion for bail, dkt. no. 20; (7) a memorandum of law with attached exhibit in

support of his motion for bail, dkt. no. 21, (8) a supplemental memorandum of

law in support of his amended motion for bail, dkt. no. 22; and (9) a motion to

grant extraordinary writs, dkt. no. 23.

      The petitioner filed a second petition for writ of habeas corpus in July of

2019. Knowlin v. Sheriff Grady Hartman, Case No. 19-cv-1046, Dkt. No. 1. He

filed a motion for leave without prepaying the filing fee for that case, dkt. no. 2,

and a motion to disqualify the judge, dkt. no. 6. In September of 2019, this

court denied those motions. Dkt. No. 8. Simultaneously, the court dismissed

that petition because it did not state a ground for habeas relief. Id.

      After Judge Duffin issued his report and recommendation, the petitioner

belatedly attempted to exhaust his state court remedies. Dkt. No. 24 at 7; see

also dkt. nos. 19, 19-1, 34-2, 34-3, 34-4; Lee Knowlin v. Brian Hayes, Racine

County Case Number 19-IP-05, available at: https://wcca.wicourts.gov/ (last

visited June 25, 2020). Specifically, he filed a “Petition for Writ of

Certiorari/Petition for Writ of Habeas Corpus” in the Racine County Circuit

Court. Dkt. No. 34-4; see also dkt. no. 34-2. The state petition asserted that (1)

the decision to revoke the petitioner’s parole was unreasonable; (2) the rule of

                                          6

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 6 of 43 Document 52
supervision the DOC accused the petitioner of violating did not provide

adequate notice; and (3) the ALJ and the Administrator denied the petitioner

his Due Process rights when they denied him the opportunity to confront

witnesses, did “not present sufficient evidence . . . in regards to all of the

alleged parole violations” and “revoked his parole on appeal for human

trafficking and absconding.” Dkt. No. 34-4 at 4-5.

      The circuit court denied the petition for waiver of the prepayment of the

filing fee on June 10, 2019. Dkt. No. 19-1 at 1-2. As the petitioner predicted,

the circuit court checked the box which stated that “[t]he prisoner has, on

three or more prior occasions, while he or she was incarcerated, imprisoned,

confined or detained in a jail or prison, brought an appeal, writ of error, action

or special proceeding, including a petition for common law writ of certiorari,

that was dismissed by a state or federal court for the reasons listed in

§802.05(3)(b) 1 to 4. The petition to proceed without prepayment of filing fees

and costs is DENIED.” Dkt. No. 19-1 at 2. The circuit court dismissed the

certiorari petition the same day. Lee Knowlin v. Brian Hayes, Racine County

Case Number 19-IP-05, available at: https://wcca.wicourts.gov/ (last visited

July 2, 2020). The petitioner did not appeal the dismissal.

      In September 2019, this court ruled that through his petition in Racine

County Circuit Court, the petitioner had attempted to exhaust his state court

remedies. Dkt. No. 24 at 7-8. The court noted that the rationale underlying

Judge Duffin’s recommendation no longer applied, and the court declined to

adopt the recommendation. Id. In the same order, the court denied as moot the

                                          7

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 7 of 43 Document 52
petitioner’s motion to proceed without exhausting his state remedies. Id. at 8-9.

But the court noted its concern that the petitioner may have procedurally

defaulted his claims:

      Although it is not appropriate for the court to dismiss the petition
      for failure to exhaust remedies, it is possible that the petitioner has
      committed procedural default.

      ...

      Procedural default “is an affirmative defense that the State is
      obligated to raise and preserve, and consequently one that it can
      waive.” [Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004)]
      (citing Trest v. Cain, 522 U.S. 87, 89 (1997)). The respondent has
      not yet had the opportunity to respond to the petition, or to raise or
      waive procedural default or any other affirmative defense, because
      the court has not yet ordered him to respond. The court will require
      the respondent to respond to the petition. If the respondent raises
      the affirmative defense of procedural default in his response, the
      court will address it then. If the respondent moves to dismiss the
      petition on the ground of procedural default, the petitioner may file
      a response brief to explain whether either of the exceptions to
      procedural default apply . . . .

Id. at 9-10. The court then screened the petition under Rule 4 of the Rules

Governing Habeas Cases and ordered the respondent to answer or otherwise

respond to the petition. Id. at 10-11. The court denied as moot the petitioner’s

motion to expedite its decision, id. at 11, denied the petitioner’s amended

motion for bail, id. at 12, and denied as moot the petitioner’s motion to grant

extraordinary writ, id. at 14.

      On February 3, 2020, the respondent filed a motion to dismiss the

petition for procedural default. Dkt. No. 33. The respondent also provided an

audio recording of the petitioner’s administrative hearing. Dkt. No. 35. A week

later, the petitioner filed a flurry of documents with the court. He filed a brief in

                                         8

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 8 of 43 Document 52
opposition to the respondent’s motion to dismiss. Dkt. No. 36. In an

“Emergency Motion for Temporary Restraining Order and Motion for

Preliminary Injunction,” the petitioner sought a restraining order and

injunction to prevent the respondent “from assigning treatment programs to

the petitioner,” which he argues “require[] him to incriminate himself . . . or be

penalized for refusing to enroll in the programs.” Dkt. No. 37 at 1. He also

asked the court to order “a re-classification hearing and reconsider his custody

classification and placement at a facility. Id. He filed a “Motion for Bail Pending

Resolution of Habeas Corpus Proceedings” in which he “move[d] . . . for an

order granting him bail on his own personal recognizance pending the final

decision on his petition for writ of habeas corpus and appeal, if any.” Dkt. No.

38. The petitioner filed a declaration and brief in support of his motions for

bail, the temporary restraining order and the preliminary injunction. Dkt. Nos.

39, 40.

      A week later, the petitioner continued with a “Supplemental Brief in

Opposition” to the respondent’s motion to dismiss. Dkt. No. 42. A week after

that, the respondent filed a reply brief. Dkt. No. 43. The petitioner followed with

a “Supplemental Emergency Motion for Temporary Restraining Order and

Motion for Preliminary Injunction.” Dkt. No. 45. In this motion, the petitioner

asserted that the state unconstitutionally denied his early parole and

conditioned his prison employment and work release upon his completion of

treatment programs. Id. The petitioner also filed a declaration supporting that

motion. Dkt. No. 46. Next, the petitioner submitted a “Reply in Opposition to

                                         9

          Case 2:19-cv-00261-PP Filed 07/07/20 Page 9 of 43 Document 52
Respondent’s Reply in Support of Motion to Dismiss the Petition.” Dkt. No. 47.

In this pleading, the petitioner stressed the merits of his motions for a

restraining order and bail. Id. at 1. He underscored the merits of his habeas

petition, reiterating his constitutional claims and miscarriage of justice claims,

and disputed the conclusions of the ALJ, the Administrator, and the

respondent. Id. at 3-12. On May 4, 2020, he filed a letter requesting the docket.

Dkt. No. 49.

      A month later, the petitioner filed a “Motion to Expedite Non-Dispositive

Motions.” Dkt. No. 51. The petitioner argued that he “has an interest [in the]

rapid adjudication of his habeas petition by the court.” Id. at 3. He complained

that “[t]here has been a [sixteen] month delay without the court deciding [his]

illegal confinement.” Id. He stressed that “[h]e has been patient awaiting the

court’s final decision on his habeas petition only to be informed seven months

after the court’s September 20th order[] that there will be further delay.” Id. He

urges that:

      [i]f the court grants [his] petition this year, his maximum discharge
      of sentence would revert to December 24, 2020. [The petitioner]
      would have [six] months or less remaining to discharge his sentence.
      Further, [the petitioner] would have been confined for [sixteen]
      months or more than he should have been confined, but was
      “confined longer” only “because of the court’s docket backlog.”
      Moreover, if the court grants [the petitioner’s] habeas petition next
      year, he would [] have been confined beyond his original maximum
      sentence.

Id. According to the petitioner, “[t]he court’s excessive delay in deciding [his]

petition is [a] sufficient ground[] for it to expedite its decision on his non-

dispositive motions.” Id. This delay, he believes, warrants release on bail

                                         10

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 10 of 43 Document 52
pending review. Id. He attached a “Supplemental Motion for Bail Pending

Resolution of Habeas Corpus Proceedings” to his motion to expedite the court’s

decision on non-dispositive motions. Id. at 5-7.

II.   Respondent’s Motion to Dismiss (Dkt. No. 33)

      A.     Respondent’s Motion

      The respondent asks the court to dismiss the petition as procedurally

defaulted because (1) the petitioner did not present his claims to either the

Wisconsin Court of Appeals or the Wisconsin Supreme Court, and (2) the

Racine County Circuit Court’s decision rested on an adequate and independent

state-law ground. Dkt. No. 34 at 2. The respondent contends that the petitioner

cannot show either cause and prejudice to excuse his default, or that a

miscarriage of justice would result if this court denied habeas relief. Id. at 14.

      Conceding that the petitioner has exhausted his state-court remedies,

the respondent argues that the petitioner did not fairly present his claims to

the Wisconsin Court of Appeals or the Wisconsin Supreme Court. Id. at 11. The

respondent reasons that Wis. Stat. §808.03(1) allowed the petitioner ninety

days to file a notice of appeal after the Racine County Circuit Court denied the

petitioner’s petition for writ of certiorari or habeas corpus under Wis. Stat.

§801.02. Id. at 11-12. The respondent argues that because the petitioner did

not appeal the decision in that time, he did not fairly present the claims he

seeks to bring in federal court to all levels of the state court. Id. at 12.

      The respondent also argues that the Racine County Circuit Court cited

Wis. Stat. §801.02(7)(d) in denying the petitioner’s petition for waiver of

                                          11

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 11 of 43 Document 52
prepayment of the filing fees, which constitutes an adequate and independent

state ground. Id. at 13. The statute is “adequate because it is a mandatory rule

of procedure that has existed since 1998.” Id. (citing 1997 Wis. Act 133; State

ex rel. Henderson v. Raemisch, 329 Wis. 2d 109, 117-18 (2010)). It also fulfills

the “independent” requirement because “[the Racine County Circuit Court]

based its decision to deny [the petitioner’s] petition based entirely on the rule in

[§802.01(7)d)].” Id.

      The respondent argues that the petitioner cannot show cause for the

default because no external impediment prevented him from presenting his

claims to the state courts; the cause for his failure “stems from [the

petitioner’s] own actions.” Id. at 15. The respondent reasons that the petitioner

chose to forgo an appeal of the circuit court’s order denying his petition. Id.

“Moreover,” the respondent concludes, “[the petitioner’s] indigency and three

prior dismissals would not have been a bar to appeal because the rule of

section 802.01 does not apply to a request to waive prepayment of the appellate

filing fee.” Id. (citing State ex rel. Adell v. Smith, 238 Wis. 2d 655, 657, 59 (Wis.

Ct. App. 2000) (per curiam)). Id. The respondent adds that the state procedural

rule applied only because the petitioner had filed at least three prior frivolous

lawsuits. Id. (citing Wisconsin Statutes §§801.02(7)(d), 802.05(4)(b)1.-4.). The

respondent stated that because the petitioner could not show cause, the

respondent did not need to address prejudice. Id. at 15-16 (citing Promotor v.

Pollard, 628 F.3d 878, 887 (7th Cir. 2010)).




                                         12

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 12 of 43 Document 52
      With respect to the petitioner’s arguments about the miscarriage of

justice exception, the respondent urges the court to reject those arguments for

three reasons. First, she contends that the petitioner does not argue that he is

actually innocent of the underlying conviction but rather challenges the

decision to revoke his parole. Id. at 16. Second, even if the miscarriage of

justice exception applied to parole decisions, “[the petitioner] has not shown

that he is actually innocent of the parole violations underlying his revocation.”

Id. at 17. The respondent stresses that the petitioner does not argue that he is

innocent of two of the violations—changing his name and employment without

reporting to the agent—and that he previously admitted to failing to report. Id.

“[A]s to the remaining violations,” the respondent urges, “[the petitioner] has

not met his burden of showing actual innocence;” the respondent argues that

“given [the petitioner’s] initial false statements that he did not know the women

and the evidence corroborating the women’s statements, [the petitioner’s]

claims that he did not commit the alleged violations were not credible.” Id.

      B.    Petitioner’s Brief in Opposition (Dkt. No. 36)

      The petitioner’s opposition brief, titled “Petitioner’s Brief in Response to

District Court Sua Sponte Raising Issue of Procedural Default Grounds,”

challenges the constitutionality of the Wisconsin Prison Litigation Reform Act

(PLRA), which includes §801.02(7)(d), as applied to the petitioner’s state

petition. Dkt. No. 36 at 2; see also Raemisch, 329 Wis.2d at 112. The petitioner

suggests that, because he styled his filing in the Racine County Circuit Court

as both a petition for writ of certiorari and for habeas, the statute improperly

                                        13

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 13 of 43 Document 52
suspends the writ of habeas corpus. Id. at 3-6. Alternatively, he argues that the

statute is an inadequate state corrective process. Id. at 6. He cites Smith v.

Bennett, 365 U.S. 708 (1961) for the proposition that when a state “interpose[s]

any financial consideration between an indigent person of the state and his

exercise of a state right to sue for liberty,” the state denies that person equal

protection of the laws. Id. at 4.

       Finally, the petitioner raises miscarriage of justice arguments; he

contends that he “has presented actual innocence claims because he is

contesting the factual grounds upon which his revocation of his parole was

based.” Id. at 7. The petitioner again complains that Cindy Elmore did not

testify at the revocation hearing, and that Michelle Stuckart provided

inconsistent testimony at the hearing. Id. at 7-9. He argues that the

Administrator’s decision “sua sponte amended the Department’s charge against

him” from pimping to human trafficking; he finds that this constitutes a

“failure to settle upon a single theory of guilt” and thus, a miscarriage of

justice. Id. at 9.

       C.     Petitioner’s Supplemental Brief in Opposition (Dkt. No. 42)

       A week after he filed his opposition brief, the petitioner filed a

supplemental opposition brief, repeating his assertion that the PLRA is

unconstitutional. Dkt. No. 42. He again cites Smith v. Bennett, 365 U.S. 708

(1961), for the proposition that under the Equal Protection Clause, a state

cannot “interpose any financial consideration between an indigent prisoner . . .

and his exercise of a state right to sue for his liberty.” Id. at 2.

                                          14

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 14 of 43 Document 52
      At the same time, the petitioner addresses some of the respondent’s

arguments for dismissing the petition. He disagrees with the respondent’s

argument that the state court’s decision relied on an adequate and

independent state-law ground; he asserts that the rules the Racine County

Circuit Court relied on were not mandatory because “the circuit courts take

their power . . . from the Constitution, not from the legislature.” Id. at 1-2. He

argues he did not have to appeal the circuit court’s decision to not waive the

fee and costs or to challenge the constitutionality of the PLRA in state courts

because “[t]hose issues would have been unrelated to the merits of [his] []

habeas claims.” Id. at 2-3. In any event, he argues that the Wisconsin courts

already held that the PLRA [] applies to prisoners that seek to challenge the

revocation of their parole,” and “[t]hus, no further state court activity is

necessary for this [c]ourt to review [the petitioner’s] claims.” Id. at 3. (citing

Ross v. Israel, 503 F. Supp. 131, 133 (E.D. Wis. 1980); Pigee v. Israel, 503 F.

Supp. 1170, 1172 (E.D. Wis. 1980)).

      For cause, the petitioner stresses that “[§§801.02(7)(d) and 814.29] were

external impediments to [the petitioner] presenting his claims in his habeas

petition to each state court.” Id. The petitioner rejects the respondent’s

argument that “the miscarriage of justice exception does not apply to

administrative orders;” he raises Morrissey v. Brewer, 408 U.S. 471 (1972) for

the proposition that “[s]ociety [] has an interest in not having parole revoked

because of erroneous information or because of an erroneous evaluation of the

need to revoke parole, given the breach of parole conditions.” Id. at 3. And, he

                                          15

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 15 of 43 Document 52
faults the respondent for arguing that the petitioner initially denied knowing

Elmore and Stuckart; he stresses that he never denied knowing them. Id. at 4-

5.

      D.    Respondent’s Reply Brief (Dkt. No. 43)

      The respondent maintains that the petitioner did not fairly present his

claims to the Wisconsin appellate courts and has not overcome the resulting

procedural default. Dkt. No. 43 at 2-3 (citing O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999)). The respondent notes that the petitioner now claims that he

was not required to present his claims to the Wisconsin appellate courts;

however, the petitioner argued to the Racine County Circuit Court that “the

PLRA does not apply to a petition for writ of habeas corpus.” Id. at 3 (citing dkt.

no. 34-3). The respondent also points out that petitioner makes arguments

never presented to the Wisconsin courts, such as the as-applied constitutional

challenge and a challenge to the adequacy of the state court remedy. Id. (citing

dkt. nos. 36 at 2-6, 42 at 1-2). Finally, the respondent argues that because the

petitioner never raised these arguments, it is “unclear how the State courts

would have ruled on those arguments had [the petitioner] presented them.” Id.

at 3-4 (citing State ex rel. Cramer v. Court of Appeals, 236 Wis. 2d 473 (2000);

State ex rel. Tayr Kilaab al Ghashiyah (Khan) v. Sullivan, 235 Wis. 2d 260 (Wis.

Ct. App. 2000); State ex rel. Stinson v. Morgan, 226 Wis. 2d 100 (Wis. Ct. App.

1999); State ex rel. Marth v. Smith, 224 Wis. 2d 578 (Wis. Ct. App. 1999)).

      Regarding the petitioner’s argument that Wisconsin’s procedural rules

constituted an external impediment sufficient to cause his procedural default,

                                        16

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 16 of 43 Document 52
the respondent concedes that the rules are external to the petitioner but argues

that the rules did not cause the petitioner’s default. Instead, the petitioner

failed to follow the rules and nothing in the rules prevented him from appealing

the Racine County Circuit Court’s decision. Id.

      As for the alleged miscarriage of justice, the respondent maintains that

the petitioner cannot invoke the exception “by claiming actual innocence of the

parole violations rather than the underlying offense.” Id. at 5-6. The respondent

argues that the petitioner’s complaints about the ALJ’s credibility

determinations should fail because “[s]uch determinations are entitled to a very

high level of deference,” and the petitioner has not “met the heavy burden of

showing” them to be unreasonable. Id. at 6 (citing Murell v. Frank, 332 F.3d

1102, 1112 (7th Cir. 2003)). “[I]n [the petitioner’s] initial written statements,”

the respondent notes, “he denied knowing anything about [Elmore] and

claimed that he had no recollection of how he knew [Stuckart].” Id. (citing Dkt.

No. 21-1 at 12-16). The respondent concludes “[i]t was not unreasonable for

the [ALJ] to discredit [the petitioner’s] later claims that he did indeed remember

the women, including his claims that he did not engage in any of the alleged

misconduct involving the women.” Id. (citing Dkt. No. 21-1 at 75-76).

      The respondent asserts that the petitioner “gives no explanation” as to

his claim that “[Stuckart’s] revocation testimony was ‘internally inconsistent,’”

and “[t]hus, [the petitioner] makes no real argument that ‘no reasonable [judge]

would have found him guilty of the [parole violations] but for the error(s) he

attributes to the state court.’” Id. at 6-7 (citing Dkt. No. 36 at 8; Dkt. No. 42 at

                                         17

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 17 of 43 Document 52
5; Lewis v. Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004)). The respondent

argues that the petitioner’s claim that “[Elmore’s] conclusive statement to

Officer Harnish exonerated [him]” was similarly unsupported and insufficient

under the actual innocence standard. Id. at 7 (citing Dkt. No. 42 at 5). She

concludes by arguing that the petitioner’s remaining miscarriage of justice

arguments fall short of that standard. Id.

      The respondent also contends that the petitioner has not demonstrated

that the Racine County Circuit Court did not rely on an adequate and

independent state-law ground. Id. at 8. As to the petitioner’s arguments that

the PLRA requirements effectively and unconstitutionally suspend the writ of

habeas corpus, the respondent points out that “the suspension clause . . . does

not apply to the States,” and “[t]hus, the only cognizable challenge that [the

petitioner] raises is an alleged violation of the Wisconsin Constitution.” Id. at 9

(citing Geach v. Olsen, 211 F.2d 682, 684 (7th Cir. 1954)). She contends that

violations of state law do not sound in habeas, and adds that the cases the

petitioner relies on for this argument analyze state procedural rules under

constitutional requirements other than the suspension clause. Id. at 9-10.

      The respondent concludes that “even if [the petitioner] raises a

cognizable federal constitutional challenge to Wis. Stat. §801.02(7)(d), he must

first present that challenge to the state courts.” Id. at 10. She reasons that

“[t]he same principles of comity and federalism that underly the exhaustion

and procedural default doctrines require that a prisoner first present a

constitutional claim to the state courts when that claim is used to excuse a

                                        18

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 18 of 43 Document 52
separate procedural default.” Id. (citing Murray v. Carrier, 477 U.S. 478, 489

(1986); Edwards v. Carpenter, 529 U.S. 446 (2000)). The respondent asserts

that the petitioner never presented an argument to the Wisconsin courts that

Wis. Stat. §801.02(7)(d) is unconstitutional as applied to him. Id. at 11.

      E.     Analysis

             1.    Procedural Default Doctrine

                   a.     Fair presentment

      Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), a state prisoner must exhaust available state-court remedies before

a district court will consider the merits of a constitutional claim in a federal

habeas petition. 28 U.S.C. §2254(b)(1)(A). The exhaustion requirement provides

the state an opportunity to pass upon and correct alleged violations of its

prisoners’ federal rights. Bolton v. Akpore, 730 F.3d 685, 694 (7th Cir. 2013).

To exhaust his claims, “[a] petitioner must raise his constitutional claims in

state court ‘to alert fairly the state court to the federal nature of the claim and

to permit that court to adjudicate squarely that federal issue.’” Weddington v.

Zatecky, 721 F.3d 456, 465 (7th Cir. 2013) (quoting Villanueva v. Anglin, 719

F.3d 769, 775 (7th Cir. 2013)). To comport with this requirement, the prisoner

must “fairly present” the claim in each appropriate state court. Bolton, 730

F.3d at 694-95. “The failure to present fairly each habeas claim in state court

‘leads to a default of the claim[s] and bar[s] the federal court from reviewing the

claim[s’] merits.’” Weddington, 721 F.3d at 456 (quoting Smith v. McKee, 598




                                         19

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 19 of 43 Document 52
F.3d 374, 382 (7th Cir. 2010)). The courts call this circumstance “procedural

default.”

      If a prisoner files a federal petition without exhausting his state-court

remedies, the federal court may dismiss it without prejudice so that the

prisoner can return to state court to exhaust remaining remedies. Bolton, 730

F.3d at 696. If, however, the prisoner did not fairly present his federal claim to

the state courts, and it is now too late to return to state court to do so, “it is

not the exhaustion doctrine that stands in the path to habeas relief, . . . but

rather the separate but related doctrine of procedural default.” Id.; see also

Lewis v. Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004); Perruquet, 390 F.3d at

514; Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991).

                   b.     Adequate and independent state-law ground

      One of the ways a criminal defendant can “procedurally default” on his

claim—and lose his right to federal habeas review—is if the last state court that

issued judgment “‘clearly and expressly’ states that its judgment rests on a

state procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989) (quoting

Caldwell v. Mississippi, 472 U.S. 320, 327 (1985)); see also Perruquet, 390

F.3d at 514. “When a state-law default prevents the state court from reaching

the merits of a federal claim, that claim can ordinarily not be reviewed in

federal court.” Ylst v. Nunnemaker, 501 U.S. 797, 801 (1991). When a state

court declines to review the merits of a state prisoner’s claim because the state

prisoner did not comply with an adequate and independent state procedural

rule, a federal court will not review the merits of the claim. Wainwright v.

                                         20

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 20 of 43 Document 52
Sykes, 433 U.S. 72, 87 (1977). In other words, a federal habeas court cannot

review questions of federal law if the state court has declined to review the

merits of those questions because of a state procedural law that is

“‘independent of the federal question and adequate to support the judgment[.]’”

Cone v. Bell, 556 U.S. 449, 465 (2009) (quoting Coleman, 501 U.S. at 729). A

state procedural rule that is unconstitutional on its face or as applied,

however, cannot form the basis for a procedural default. Reece v. State of Ga.,

350 U.S. 85, 89 (1955).

      There can be several kinds of state procedural bars, including, but not

limited to, failing “to raise a claim of error at the time or in the place that state

law requires.” Trevino v. Thaler, 569 U.S. 413, 421 (2013). “Federal habeas

courts must ascertain for themselves if the petitioner is in custody pursuant to

a state court judgment that rests on independent and adequate state grounds.”

Coleman, 501 U.S. at 729. When considering whether a state court decision

rests on a state procedural default, federal courts look to “the last explained

state court judgment.” Ylst, 501 U.S. at 805.

      A state ground is independent “when the court actually relied on the

procedural bar as an independent basis for its disposition of the case.”

Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012). For a state procedural

rule to be “independent,” the state law ground for decision must not be

“interwoven with the federal law.” Michigan v. Long, 463 U.S. 1032, 1040

(1983). “The test to avoid procedural default in federal court is whether the

state court’s decision rests on the substantive claims primarily, that is,

                                         21

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 21 of 43 Document 52
whether there is no procedural ruling that is independent of the court’s

decision on the merits of the claims.” Holmes v. Hardy, 608 F.3d 963, 967 (7th

Cir. 2010). “If the last state court to be presented with a particular federal

claim reaches the merits, it removes any bar to federal-court review that might

otherwise have been available.” Ylst, 501 U.S. at 801. However, “a state court

that separately reaches the merits of a substantive claim may also produce an

independent procedural ruling that bars federal habeas review.” Holmes, 608

F.3d at 967. The question is whether the state court’s procedural ruling is

primary. If it is, then the procedural ruling is independent. Id.

      As for adequacy, a state law ground is “adequate” “when it is a firmly

established and regularly followed state practice at the time it is applied.”

Thompkins, 698 F.3d at 986; see also Ford v. Georgia, 498 U.S. 411, 424-25

(1991). When considering the adequacy of a state law ground, the court does

not consider “whether the review by the state court was proper on the merits.”

Lee v. Foster, 750 F.3d 687, 694 (7th Cir. 2014). State procedural rules applied

to novel circumstances not previously faced by the state courts are not

sufficiently established to bar federal review on the merits. Del Vecchio v. Ill.

Dep’t. of Corr., 31 F.3d 1363, 1381 (7th Cir. 1994). A state procedural rule that

is not strictly and regularly applied is not adequate to bar federal merits review.

Johnson v. Lee, ___ U.S. ___, 136 S. Ct. 1802 (2016) (per curiam).

      Finally, if the court determines that the petitioner’s claims are

procedurally defaulted, it must consider whether to excuse the default.

Coleman, 501 U.S. at 750. A court may excuse default if the petitioner can

                                        22

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 22 of 43 Document 52
show either (1) cause for the default and resulting prejudice, or (2) that the

failure to consider federal claim will result in a fundamental miscarriage of

justice. Coleman, 501 U.S. at 750 (citations omitted). “[T]he existence of cause

for a procedural default must ordinarily turn on whether the prisoner can show

that some objective factor external to the defense impeded counsel’s efforts to

comply with the state’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488

(1986).

      “[W]here a constitutional claim is so novel that its legal basis is not

reasonably available to counsel, a defendant has cause for his failure to raise

the claim in accordance with applicable state procedures.” Smith v. Murray,

477 U.S. 527, 536 (1986). A petitioner is not excused from properly pursuing

his claim merely because he faced adverse legal authority. Engle v. Isaac, 456

U.S. 107, 130 (1982); accord Bousley v. U.S., 523 U.S. 614, 623 (1998) (“futility

cannot constitute cause if it means simply that a claim was unacceptable to

that particular court at that particular time”).

      To show that a miscarriage of justice would result if the court were to

deny habeas relief, a petitioner must demonstrate that he is actually innocent

of the offenses for which he was convicted. Hicks v. Hepp, 871 F.3d 513, 531

(7th Cir. 2017).

              2.    Application of the Law to the Petitioner’s Facts

      All the petitioner’s grounds for relief—his arguments that he was denied

his Sixth Amendment and due process rights at his revocation hearing, and

that the rule of supervision he was alleged to have violated was vague and

                                         23

          Case 2:19-cv-00261-PP Filed 07/07/20 Page 23 of 43 Document 52
overbroad—suffer from the same procedural problems: he did not fairly present

them to the Wisconsin appellate courts, and the Racine County Circuit Court

relied on an adequate and independent state-law ground in denying his

petition. Dkt. No. 34 at 7. The petitioner has not demonstrated cause or

prejudice to excuse his defaults or shown that a miscarriage of justice will

result if this court denies habeas relief.

      The petitioner did not fairly present his federal claims to the Wisconsin

courts. In Wisconsin, when the state revokes a prisoner’s parole by

administrative order, the prisoner may petition for writ of certiorari in the

circuit court for the county in which he was convicted of the underlying crime.

See, e.g., State ex rel. Reddin v. Galster, 215 Wis. 2d 179 (Wis. Ct. App. 1997).

If the circuit court denies the certiorari petition, including on procedural

grounds, the prisoner can appeal that decision as of right to the Wisconsin

Court of Appeals. See Wis. Stat. §808.03(1). Under Wisconsin Statute

§808.04(1), a prisoner generally must file a notice of appeal within ninety days

of the circuit court’s decision. If the Wisconsin Court of Appeals denies relief,

the prisoner may seek discretionary review from the Wisconsin Supreme Court

under Wis. Stat. §808.10.

      The Administrator of the DHA issued his decision sustaining the ALJ’s

order of revocation on February 8, 2019—eleven days before this court received

the federal habeas petition. Dkt. No. 21-1 at 87-88. The petitioner dated his

petition for writ of certiorari in the Racine County Circuit Court April 10,

2019—just shy of two months after this court received the federal habeas

                                         24

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 24 of 43 Document 52
petition.2 Dkt. No. 34-4 at 1-5. The Racine County Circuit Court denied the

certiorari petition on June 10, 2019. Knowlin v. Hayes, Case No. 2019IP000005

(Racine County Circuit Court), available at https://wcca.wicourts.gov (last

visited July 2, 2020). Under Wis. Stat. §808.04(1), the petitioner had ninety

days to appeal that decision to the Wisconsin Court of Appeals—in this case,

he needed to file his appeal by September 9, 2019. He did not do so—he did not

appeal at all. Because the petitioner did not appeal the circuit court’s order, he

did not fairly present his claims to every level of the Wisconsin state courts,

and it is now too late to do so. See Lewis, 390 F.3d at 1026; Perruquet, 390

F.3d at 514; Coleman, 501 U.S. at 735 n.1.

      The petitioner argues that he wasn’t required to appeal the circuit court’s

decision before seeking relief, because the circuit court’s decision was based on

his ineligibility for waiver of the filing fee, not on the merits of his federal

claims. The petitioner is correct that the circuit court’s decision was not based

on his federal claims. It was based on the petitioner’s failure to comply with an

independent and adequate state court procedural rule. Wis. Stat. §814.29

provides a procedure for indigent prisoners to seek leave to proceed in civil

suits without prepaying the filing fees. Under Wisconsin Statute §801.02(7)(d),

however,

      [i]f the prisoner seeks leave to proceed without giving security for
      costs or without the payment of any service or fee under [§814.29,]
      the court shall dismiss any action or special proceeding, including

2The court notes that the petitioner did not ask to stay the federal proceedings
while he returned to state court to exhaust his claims. In fact, he filed motions
asking the federal court to expedite its rulings, even though he had not
exhausted his claims in state court.
                                          25

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 25 of 43 Document 52
      a petition for a common law writ of certiorari, commenced by any
      prisoner if that prisoner has, on 3 or more prior occasions, while he
      or she was incarcerated, imprisoned, confined or detained in a jail
      or prison, brought an appeal, writ of error, action or special
      proceeding, including a petition for a common law writ of certiorari,
      that was dismissed by a state or federal court for any of the reasons
      listed in [§802.05(4)(b)(1)-(4)3]. The court may permit a prisoner to
      commence the action or special proceeding, notwithstanding this
      paragraph, if the court determines that the prisoner is in imminent
      danger of serious physical injury.

In other words, Wis. Stat. §801.02(7)(d) requires a court to dismiss any case

brought by a prisoner if that prisoner (1) seeks leave to proceed without

prepaying the filing fee on the basis of indigency, and (2) “on at least [three]

prior occasions,” a state or federal court has dismissed any action that prisoner

commenced because it deemed the action frivolous.

      The petitioner petitioned the Racine County Circuit Court for a waiver of

prepayment of the filing fees for his certiorari petition on June 4, 2019, and the

court denied the petition a week later. Dkt. Nos. 19; 19-1. The court expressly

stated that it did so because “[t]he prisoner has, on three or more prior

occasions, while he . . . was incarcerated, imprisoned, confined or detained in a

jail or prison, brought an appeal, writ of error, action or special proceeding,

including a petition for a common law writ of certiorari, that was dismissed by a

state or federal court for the reasons listed in §802.05(3)(b) 1 to 4.” Dkt. No. 19-

1.




3Under Wis. Stat. §802.05(4)(b)(1), “the court may dismiss [an] action or
special proceeding . . . if the court determines that the action or special
proceeding . . . is frivolous.”
                                        26

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 26 of 43 Document 52
      Wis. Stat. §801.02(7)(d) constitutes a state procedural bar; the Racine

County Circuit Court’s decision not to review the merits of the petitioner’s

claims clearly and expressly relied on that state procedural bar. The bar was

independent: the Racine County Circuit Court’s decision relied on that bar

alone and did not address any question of federal law or the merits of the

petitioner’s claims. The procedural bar was adequate; it was firmly established

at the time the Racine County Circuit Court applied it to the petitioner. See

1997 Wisconsin Act 133. The circuit court did not apply the rule in a novel

circumstance.

      The petitioner argues that the Wisconsin PLRA (1997 Wisconsin Act

133)—under which Wis. Stat. §801.02(7)(a) was created, State ex rel. Speener v.

Gudmanson, 610 N.W.2d 461, 472-73 (Wis. App. 2000)—is unconstitutional as

applied to him because it suspends the writ of habeas corpus, is an inadequate

state corrective process and denies him equal protection of the laws.

      The Wisconsin PLRA does not suspend the writ of habeas corpus. The

Wisconsin Court of Appeals rejected this argument twenty years ago, in State

ex rel. Tayr Kilaab al Ghashiyan (Khan), 235 Wis. 2d 260, 266-67 (Wis. App.

2000). Nor does the petitioner’s argument that the Wisconsin PLRA renders the

state corrective process absent or ineffective help him. AEDPA says that a

federal court cannot grant a federal habeas petition unless the petitioner either

has exhausted his state remedies or “there is an absence of available State

corrective process or . . . circumstances exist that render such process

ineffective to protect the rights of the applicant.” The petitioner has—as the

                                        27

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 27 of 43 Document 52
respondent has conceded—exhausted his available remedies in state court,

which demonstrates that there was a state corrective process available. Even if

the petitioner had not exhausted his remedies, the Wisconsin PLRA does not

result in an absence of available state corrective process. A state corrective

process exists. The petitioner forfeited his right to use that process because he

filed three matters that were dismissed as frivolous, but that does not mean

there was no process.

      The Wisconsin PLRA also does not deprive the petitioner of equal

protection of the laws. Again, the Wisconsin Court of Appeals rejected this

argument twenty years ago in Sullivan:

      [The appellant] argues that, by singling out prisoners who have filed
      three or more frivolous lawsuits, the provisions of WIS. STAT.
      §§ 801.02(7)(d) and 814.29(1m)(c) violate his constitutional right to
      equal protection of the laws. See U.S. CONST. amend. XIV; WIS.
      CONST. art. I, §1. Unless a legislative classification infringes upon a
      fundamental right or discriminates against a suspect class, the
      principle of equal protection requires only that the classification
      bear a “rational relation to some legitimate end.” Romer v. Evans,
      517 U.S. 620, 631 . . . (1996). For the reasons discussed above, [the
      appellant] has not demonstrated that §§ 801.02(7)(d) and
      814.29(1m)(c) burden his fundamental right to court access, or that
      he has any other fundamental interest, such as a family
      relationship, at stake in the present litigation. Therefore, [the
      appellant’s] claim does not warrant strict scrutiny, and will be
      reviewed under the rational relation standard.

      It is apparent that the state has a legitimate interest in deterring
      frivolous lawsuits and preserving judicial resources. See, e.g.,
      Schlup v. Delo, 513 U.S. 298, 322-24 . . . (1995). Distinguishing
      between prisoners and non-prisoners is a rational means of limiting
      frivolous litigation because it has been recognized that prisoners, as
      a group, have little incentive for refraining from suit, and account
      for a disproportionate amount of meritless litigation. See Carson v.
      Johnson, 112 F.3d 818, 822 (5th Cir. 1997) (citing Roller v. Gunn,
      107 F.3d 227, 233-34 (4th Cir. 1997) and Hampton v. Hobbs, 106

                                        28

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 28 of 43 Document 52
      F.3d 1281, 1286-87 (6th Cir. 1997)). Moreover, distinguishing
      prisoners who have filed three or more frivolous suits in the past
      from those who have not is rationally designed to target those
      prisoners who are most likely to be filing additional frivolous
      litigation. Finally, distinguishing between indigent prisoners with a
      history of frivolous litigation and those prisoners with a history of
      frivolous litigation who can afford to prepay the filing fee is rational
      because the latter group pays for some portion of the judicial
      resources they are expending. In sum while the classification drawn
      by the legislature may not be either the most all-encompassing or
      the most narrowly tailored response possible to the problem of
      frivolous litigation, it is certainly rational. We conclude that the
      three strikes provisions do not violate the equal protection clauses.

Sullivan, 235 Wis.2d at 270-273.

      Finally, the court must consider whether to excuse the petitioner’s

default. Coleman, 501 U.S. at 750. For the court to excuse the default, the

petitioner must have shown either (1) cause for the default and resulting

prejudice, or (2) that the failure to consider federal claim will result in a

fundamental miscarriage of justice. Coleman, 501 U.S. at 750 (citations

omitted). “[T]he existence of cause for a procedural default must ordinarily turn

on whether the prisoner can show that some objective factor external to the

defense impeded counsel’s efforts to comply with the state’s procedural rule.”

Murray v. Carrier, 477 U.S. 478, 488 (1986).

      The petitioner argues that combined with his indigence, §801.02(7)(d)’s

requirement of dismissal if the petitioner previously filed three actions

dismissed as frivolous constitutes cause for this court to excuse his procedural

default. Because Wisconsin allows indigent petitioners to proceed without

paying the filing fee if they satisfy certain requirements, the petitioner can

show cause only if some external impediment prevented him from satisfying

                                         29

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 29 of 43 Document 52
those requirements. The requirements themselves are not the “cause” of the

petitioner’s default. The petitioner has not identified any external impediment

to his satisfying the requirements—indeed, the impediment was internal to the

petitioner. It was his own choice to file three frivolous lawsuits. Nor will a

miscarriage of justice result if the court denies habeas relief; the petitioner

does not allege actual innocence of the offenses of conviction (though he

disputes some of the ways in which evidence was presented at his parole

revocation proceeding) and, as the court discusses below, his habeas claims

have no merit.

             3.    Petitioner’s Claims Fail on the Merits

      Even if the petitioner had not procedurally defaulted his federal habeas

claims, the court would deny them on the merits. The ALJ did not violate the

petitioner’s Sixth Amendment right to confrontation or Fourteenth Amendment

due process rights when he relied on Cindy Elmore’s out-of-court statements

(hearsay) during the revocation hearing. Nor was the petitioner denied his Sixth

Amendment confrontation rights with regard to Michelle Stuckart.

      “[R]evocation of parole is not part of a criminal prosecution and thus the

full panoply of rights due a defendant in such a proceeding does not apply to

parole revocations.” Morrissey v. Brewer, 408 U.S. 471, 480 (1972). The

Confrontation Clause of the Sixth Amendment provides that in all criminal

prosecutions, the accused enjoys the right to be confronted with the witnesses

against him. U.S. CONST. amend. VI. In Crawford v. Washington, 541 U.S. 36,

68 (2004), the Supreme Court held that for a court to admit testimonial

                                         30

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 30 of 43 Document 52
hearsay in a criminal prosecution, the Sixth Amendment requires that the

declarant be unavailable and the defendant have had a prior opportunity for

cross-examination. “But parole revocations are not criminal prosecutions for

Sixth Amendment purposes, so Crawford is inapplicable.” Schmanke v. Irvins,

207 Fed. App’x 665, 658 (7th Cir. 2006) (citing United States v. Kelly, 446 F.3d

688, 692 (7th Cir. 2006); United States v. Hall, 419 F.3d 980, 985-86 (9th Cir.

2005)).

       The fact that a revocation proceeding is not a criminal prosecution does

not mean that a parolee is not entitled to due process; termination of parole

“calls for some orderly process, however informal.” Morrissey, 408 U.S. at 482.

Due process, however, “is flexible and calls for such procedural protections as

the particular situation demands.” Id. at 481. The Supreme Court described

the process due in a parole hearing, including a preliminary probable cause

hearing before an independent hearing officer (and notice to the parolee of that

hearing) and a final revocation hearing at which the parolee has the

opportunity to be heard. Id. at 485-489. The process includes the “right to

confront and cross-examine adverse witnesses (unless the hearing officer

specifically finds good cause for not allowing confrontation).” Id. at 489.

      The Seventh Circuit has interpreted that parenthetical phrase—“unless

the hearing officer specifically finds good cause for not allowing

confrontation”—as permitting “the admission of reliable hearsay at revocation

hearings without a specific showing of good cause.” United States v. Mosley,

759 F.3d 664, 667 (7th Cir. 2014) (citing Kelly, 446 F.3d at 692); see also,

                                        31

          Case 2:19-cv-00261-PP Filed 07/07/20 Page 31 of 43 Document 52
Schmanke, 207 Fed. App’x at 658 (7th Cir. 2006) (citing United States v. Kelly,

446 F.3d 688, 692 (7th Cir. 2006); United States v. Pratt, 52 F.3d 671, 675

(7th Cir. 1995)).4 “Hearsay is reliable if it “bears substantial guarantees of

trust-worthiness.”” Mosley, 759 F.3d at 667 (citing Kelley, 446 F.3d at 692).

The Seventh Circuit “essentially treats a finding of ‘substantial trustworthiness’

as the equivalent of a good cause finding for the admission of hearsay.” Id.

(citing Kelley, 446 F.3d at 692). “If the record so establishes, the admission of

hearsay will ‘not undermine the fundamental fairness of [a defendant’s]

revocation hearing and [will] not violate his right to due process.’” Id. (citing

Kelley, 446 F.3d at 693).

      The record contains a January 10, 2019 letter from Parole Agent Michelle

Brost, describing the various (unsuccessful) efforts she had made to find

Elmore and serve her with a subpoena to attend the revocation hearing. Dkt.

No. 21-1 at 85-86. During the revocation proceeding, the ALJ noted that

“Elmore did not testify.” Dkt. No. 21-1 at 74. He clarified, however, that she

“did provide statements to the police.” Id. Elmore’s statements to police

described how she met the petitioner, how the petitioner drove her to Racine

and Green Bay in order to “make some money for him” and how the petitioner

forced her to perform oral sex. Id.




4The Wisconsin Supreme Court has held that hearsay—statements made
outside of court and offered into evidence to prove the truth of the matter
asserted, Wis. Stat. §908.01(3)—“is admissible during all administrative
proceedings, including parole revocations.” State ex rel. Fariole v. Foster, 378
Wis.2d 326 (Table), 2017 WL 4281020, at *5 (Ct. App. Sept. 26, 2017).
                                         32

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 32 of 43 Document 52
      The ALJ “[found] good cause to rely on the statements of Elmore.” Id. He

reasoned that it was “not surprising that a person dragged against her will

from Milwaukee would be afraid to” testify, and that her “statements [were] []

very reliable because they [were] corroborated in the pertinent details from four

different sources:” (1) “they [were] corroborated by [the police] investigation;” (2)

they “were consistent with that of [another witness] in the major details;” (3)

they “[were] also consistent with those of Michelle Stuckart [] whom there is no

evidence in the record ever met or talked to Elmore,” and (4) they “are

internally consistent.” Id. at 75. The ALJ considered that “in his written

statement, [the petitioner] denied knowing Elmore,” but that at the hearing, he

“admitted that he did know Elmore.” Id. The ALJ found the petitioner’s

testimony “wholly not credible,” noting that “[h]e initially lied about knowing

Elmore, and his simple denial fl[ew] in the face of the detailed statement of

Elmore and corroboration of those statements discussed above.” Id.

      On administrative appeal, the petitioner argued “that Ms. Elmore did not

testify at the revocation hearing” and that the “ALJ improperly relied on her

hearsay.” Id. at 87. The administrator concluded that because “the DOC made

reasonable, good faith efforts to contact and subpoena Ms. Elmore, but was

unable to,” the ALJ had “good cause to excuse her live testimony, and her

statements to police were reliable.” Id.

      The ALJ had good cause for allowing Elmore’s hearsay statements—the

DOC tried to secure her appearance but couldn’t and she had reason to be

afraid to testify. The ALJ found numerous indicia of reliability for Elmore’s

                                           33

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 33 of 43 Document 52
statements. And he found the petitioner’s testimony to be incredible. The ALJ’s

reliance on Elmore’s hearsay statements did not violate the petitioner’s due

process rights.

      The petitioner also complains that the ALJ relied on hearsay from Janna

Bennett. Dkt. No. 1 at 3. The ALJ explained that Bennett had provided a

written statement but had not testified. Dkt. No. 21-1 at 74. It appears from

the ALJ’s account that Bennett indicated that while Elmore had sex with the

petitioner, she “did not appear unwilling” and “Elmore did not appear like she

was forced to be there.” Id. Bennett also stated that the petitioner had tried to

get her to engage in prostitution. Id. The ALJ found that Bennett’s statements

were consistent with Elmore’s “in the major details.” Id. at 75. Even if the ALJ’s

consideration of Bennett’s hearsay statements violated due process, the DHA

administrator disregarded them, finding that Bennett’s statements, “(which

both hurt and helped [the petitioner]) bore no indicia of reliability.” Id. at 88.

      The petitioner complains that Stuckart refused to answer defense

counsel’s questions at the revocation hearing. Dkt. No. 1 at 3. In his

administrative appeal, the petitioner’s lawyer argued that the petitioner’s “right

to confrontation was again unconstitutionally denied when Michelle Stuckart

refused to answer defense counsel’s questions; [when she] invoked her right to

remain silent on only a portion of her testimony.” Dkt. No. 21-1 at 82. The

court does not know whether this is so—in referring to Stuckart, the

administrator stated only that “[t]he ALJ heard the witnesses testify and found

Ms. Stuckart more credible” than the petitioner. Id. at 88. If Stuckart did refuse

                                         34

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 34 of 43 Document 52
to answer, it appears that she did so by invoking her Fifth Amendment right

against self-incrimination. “Where a witness refuses to answer certain

questions on fifth amendment grounds, a defendant’s right to confrontation is

not violated when the record shows that the witness’ credibility was adequately

tested.” State v. Robinson, 145 Wis.2d 273, 286 (Ct. App. 1988) (citing West v.

State, 74 Wis.2d 390, 402-3 (Wis. 1976)). The ALJ found that Stuckart’s

statements were consistent with Elmore’s, despite no evidence in the record

that the two women ever had met or talked. Dkt. No. 21-1 at 75.

      Finally, the petitioner’s claim that the rule of supervision he is alleged to

have violated is vague or overbroad fails. “[A] parolee’s activities may be

restricted substantially.” Felce v. Fiedler, 974 F.2d 1484, 1487 (7th Cir. 1992)

(citing Morrissey, 408 U.S. at 481). The Seventh Circuit has upheld conditions

of parole where they were “reasonably and necessarily related to the

advancement of some justifiable purpose of imprisonment.” Id. (citing Birzon v.

King, 469 F.2d 1241, 1243 (2d Cir. 1972)). The United States Supreme Court

has observed that

      to accomplish the purpose of parole, those who are allowed to leave
      prison early are subjected to specified conditions for the duration of
      their terms. These conditions restrict their activities substantially
      beyond the ordinary restrictions imposed by law upon an individual
      citizen. Typically, parolees are forbidden to use liquor or to have
      associations or correspondence with certain categories of
      undesirable persons. Typically, also they must seek permission from
      their parole officers before engaging in specified activities, such as
      changing employment or living quarters, marrying, acquiring or
      operating a motor vehicle, traveling outside the community, and
      incurring substantial indebtedness.




                                        35

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 35 of 43 Document 52
Morrissey, 408 U.S. at 478. A parolee’s liberty interest is conditional rather

than absolute. Fiedler, 974 F.2d at 1489 (citing Morrissey, 408 U.S. at 480).

       The rule of supervision that required the petitioner to inform his parole

agent of a name change is not unconstitutionally vague or overbroad. The court

agrees with the ALJ’s determination that “it [would be] impossible for the [DOC]

to properly supervise [the petitioner] if they do not know the name he []

[operat[ed] under.” Dkt. No. 21-1 at 73. The rule is reasonably and necessarily

related to a justifiable purpose of imprisonment.

       The court will grant the respondent’s motion to dismiss the petition.

III.   Petitioner’s Motion for Reconsideration of Habeas Corpus Order
       (Dkt. No. 26)

       Although the court’s decision to grant the respondent’s motion to dismiss

technically moots the petitioner’s other motions, the court will address them for

the sake of the appellate record.

       On September 30, 2019, the court received from the petitioner a motion

asking the court to reconsider the “habeas corpus order.” Dkt. No. 26. It isn’t

entirely clear, but it appears the petitioner was asking the court to reconsider

its September 20, 2019 order declining to follow Judge Duffin’s

recommendation and ordering the respondent to answer (Dkt. No. 24). The

petitioner argued that the court’s September 20, 2019 order “did not make a

mandatory order for respondent to certify the record and transcripts from the

revocation hearing and [file] them within 60 day of the court’s order.” Dkt. No.

26 at 1. The petitioner asserted that the court raised procedural default sua

sponte, and that he planned to argue actual innocence and thus needed the
                                        36

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 36 of 43 Document 52
record and transcripts to argue against procedural default. Id. The petitioner

also argued that in addressing his motion for bail, the court erred in

concluding that AEDPA applied to his case. Id. at 2. He asked the court to

order the respondent to certify the parole revocation record and transcript and

to file them by November 20, 2019. Id.

      The petitioner filed his motion under Fed. R. Civ. P. 60(b)(6). Id. at 1.

Rule 60(b)(6) allows a court to grant relief “from a final judgment, order, or

proceeding” for “any other reason that justifies relief.” The court’s order

allowing the petitioner to proceed on his claims and requiring the respondent

to answer was not a “final order,” nor was the court’s order denying bail

because the petitioner could bring that motion again at any time before the

court decided that habeas petition. But even if the court’s September 20, 2019

order constituted a final order under Rule 60(b), the court would not have

granted the motion to reconsider. The petitioner cited no authority for his

contention that the court should have ordered the respondent to “certify” the

parole record and transcripts or require the respondent to file them by a date

certain. Rule 4 of the Rules Governing Section 2254 Cases and Section 2255

Proceedings says only that the judge “must order the respondent to file an

answer, motion, or other response within a fixed time, or to take whatever

other action the judge may order.” Rule 5(c) requires the respondent to include

in the answer information about what transcripts are available, when they can

be furnished and whether there are proceedings that have been recorded but

not transcribed, and it allows the court to order the respondent to furnish part

                                         37

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 37 of 43 Document 52
of existing transcripts or transcribe un-transcribed proceedings. But in this

case, the respondent did not file an answer. She filed a motion to dismiss. So

her obligation to provide transcripts has not yet kicked in (and will not,

because the court is granting the motion to dismiss). As to the court’s ruling

that AEDPA applied when the court considered his request for bail, the

petitioner has provided no authority for his assertion that the court erred in

that conclusion. The petitioner wrote his habeas petition himself, and he titled

it “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. sec. 2254 By a

Person in State Custody.” Dkt. No. 1 at 1. The petitioner’s motion to reconsider

was without merit.

IV.   Petitioner’s Notice of Motion and Emergency Motion for Temporary
      Restraining Order/Preliminary Injunction (Dkt. No. 37)

      The petitioner asked the court to restrain the respondent from assigning

him to treatment programs, which he argued required him to incriminate

himself. Dkt. No. 37 at 1. He argued that he was being required to enroll in

programs or be penalized for failing to enroll. Id. He also asked the court to

order the respondent to schedule a re-classification hearing and reconsider his

custody and placement, before the petitioner was scheduled to enroll in sex

offender treatment in March 2020. Id. 3.

      “To obtain a preliminary injunction, a plaintiff must first show that: (1)

without such relief, [he] will suffer irreparable harm before final resolution of

[his] claims; (2) traditional legal remedies would be inadequate; and (3) [he] has

some likelihood of success on the merits.” Courthouse News Serv. v. Brown,

908 F.3d 1063, 1068 (7th Cir. 2018) (citing Valencia v. City of Springfield, 883
                                        38

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 38 of 43 Document 52
F.3d 959, 965 (7th Cir. 2018); Girl Scouts of Manitou Council, Inc. v. Girl

Scouts of the U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008)).

      The petitioner cannot show that he has some likelihood of success on the

merits; the court is granting the motion to dismiss his petition. As for

irreparable injury, the plaintiff says that the social worker told him that as part

of the sex offender treatment, he had to admit to forcing Elmore to perform oral

sex (something he has not admitted to doing) but that if he made that

admission, it would be reported to the district attorney for possible

prosecution. Dkt. No. 37 at 8-9. That sounds unfair. But the injury the

petitioner says he will suffer if he does not comply with the requirements of the

sex offender training is that he will lose income—he wants to get out on work

release so that he can conduct his paralegal business, but says the

classification specialist told him he can’t be released to work release until he

completes the sex offender training. Id. at 10-11. This goes less to irreparable

injury and more to the availability of a remedy at law. There is a remedy at law

for the plaintiff’s loss of income—money damages. Money damages are the

traditional remedy at law, and the plaintiff can sue for those money damages if

he loses income as a result of what he believes is a wrongful classification.

      The court will deny the motion for injunctive relief.

V.    Petitioner’s Notice of Motion and Motion for Bail Pending Resolution
      of Habeas Corpus Proceedings (Dkt. No. 38)

      This is the petitioner’s third motion for bail during his habeas case. See

Dkt. No. 6 (seeking bail or temporary furlough to attend his father’s funeral,

denied by Judge Duffin at Dkt. Nos. 9-10) and Dkt. No. 20 (arguing that his
                                        39

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 39 of 43 Document 52
parole revocation was invalid; denied by this court at Dkt. No. 24). The

petitioner argues only that he believes he will succeed on the merits of his

§2254 petition.5 The court already has explained to the petitioner that the

Seventh Circuit has admonished district courts to use their authority to grant

bail in habeas cases sparingly. Dkt. No. 24 at 13 (citing Cherek v. United

States, 767 F.2d 335, 337 (7th Cir. 1985)). The petitioner cannot show that he

has a substantial, clear federal case on both the law and the facts, and he has

not established “the existence of some circumstance which makes the request

for bail exceptional and deserving of special treatment in the interest of

justice.” Bergmann v. McCaughtrey, 857 F. Supp. 640, 641 (E.D. Wis. 1994)).

      The court will deny the petitioner’s motion for bail.




5 In his motion to expedite the petitioner says that he alleged “actual
innocence” in his bail motion” but also characterizes his arguments as
“insufficient evidence.”. Dkt. No. 51. As he has throughout this litigation, the
petitioner confuses those two concepts. Actual innocence is, as the Supreme
Court has said, “very rare” for a petitioner to demonstrate; it requires a
petitioner to “persuade the district court that, in light of the new evidence, no
juror, acting reasonably, would have voted to find him guilty beyond a
reasonable doubt.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (quoting
Schlup v. Delo, 513 U.S. 298, 329 (1994)). In contrast, a petitioner arguing
insufficient evidence must show that “the record contains no evidence,
regardless of how it is weighed, from which the jury could find guilt beyond a
reasonable doubt.” United States v. Maez, 960 F.3d 949, 966-67 (7th Cir. 2020)
(quoting United States v. Dewitt, 943 F.3d 1092, 1096 (7th Cir. 2019)). The
petitioner has presented no new evidence to demonstrate that no reasonable
juror—or in this case, no reasonable ALJ—could have found that he violated
his parole. He has tried to demonstrate that there was not enough evidence in
the record to convince the ALJ to revoke his parole. He has not succeeded.
                                        40

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 40 of 43 Document 52
VI.    Petitioner’s Supplemental Emergency Motion for Temporary
       Restraining Order/Preliminary Injunction (Dkt. No. 45)

       Twenty-three days after the court received the petitioner’s first motion for

injunctive relief, it received this supplemental motion. The petitioner argued

that being made to choose between admitting something in sex offender

programming and working “is the very sort of choice that is likely to compel

someone to be a witness against himself.” Dkt. No. 45 at 2. He says he can’t

work in the prison unless he completes programming, and that his inability to

complete programming due to his refusal to admit certain conduct deprives

him of any income. Id. He says he will be unable to pay for healthcare if he

can’t work while in custody. Id. at 3. He repeats that he can’t be released to

work release unless his completes the programming. Id. He raises complaints

(as he did in his last motion for injunctive relief) about what he perceives as

flaws in the decision to require him to participate in sex offender training and

in the sex offender training itself. Id.

       The court already has concluded that the petitioner has no likelihood of

success on the merits of his claims, and that he has an adequate remedy at

law. The court will deny the supplemental motion for injunctive relief.

VII.   Petitioner’s Motion to Expedite Non-Dispositive Motions
       (Dkt. No. 51)

       In his last motion, the petitioner argued that it had taken the court

sixteen months to decide his case. Dkt. No. 51 at 3. He says that if the court

were to decide his petition in 2020, his maximum discharge date would become

December 24, 2020 and would have been confined longer than he should have

                                           41

        Case 2:19-cv-00261-PP Filed 07/07/20 Page 41 of 43 Document 52
been. Id. He asks that the court grant his non-dispositive motions based on the

court’s excessive delay in addressing his case. Id.

      To the extent that the petitioner has asked the court to consider his case

ahead of others that have been pending longer, the court has granted his

request.

VIII. Certificate of Appealability

      Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. See also 28 U.S.C.

§2253(c)(1). This requirement exists because “[a] state prisoner whose petition

for a writ of habeas corpus is denied by a federal district court does not enjoy

an absolute right to appeal.” Buck v. Davis, ___ U.S. ___, 137 S. Ct. 759, 773

(2017). This court may issue a certificate of appealability only if the petitioner

makes a substantial showing of the denial of a constitutional right. See 28

U.S.C. §2253(c)(2). The standard for making a “substantial showing” is whether

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). The court declines to issue a certificate of

appealability because no reasonable jurist could debate the petitioner’s

procedural default or the court’s decision to deny the petition on the merits.




                                        42

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 42 of 43 Document 52
IX.   Conclusion

      The court GRANTS the respondent’s motion to dismiss petition for writ of

habeas corpus. Dkt. No. 33.

      The court DENIES the petitioner’s motion for reconsideration of habeas

corpus order. Dkt. No. 26.

      The court DENIES the petitioner’s notice of motion and emergency

motion for temporary restraining order/preliminary injunction. Dkt. No. 37.

      The court DENIES the petitioner’s notice of motion and motion for bail

pending resolution of habeas corpus proceedings. Dkt. No. 38.

      The court DENIES the petitioner’s supplemental emergency motion for

temporary restraining order/preliminary injunction. Dkt. No. 45.

      The court GRANTS the petitioner’s motion to expedite non-dispositive

motions. Dkt. No. 51.

      The court ORDERS that the petition for writ of habeas corpus is

DISMISSED. Dkt. No. 1.

      The court DECLINES to issue a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 7th day of July, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      43

       Case 2:19-cv-00261-PP Filed 07/07/20 Page 43 of 43 Document 52
